Citation Nr: 1046734	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for an appendectomy scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a rating in excess 
of 10 percent for an appendectomy scar.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected appendectomy scar has been manifested by 
subjective complaints of pain and clinical findings of 
hyperpigmentation covering less than six square inches in area.  
The scar has been shown to be nonlinear, nondeep, and well-
healed.  It has not been shown to result in pain on palpation.  
Nor has it been found to cause limitation of motion or other 
functional impairment.

2.  The competent evidence of record does not present an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization due to the Veteran's service-connected 
appendectomy scar so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for an 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 
7801, 7802, 7804, 7805 (2010).

2.  The criteria for referral for consideration of an increased 
rating for a low back disability on an extra-schedular basis have 
not been met.  38 C.F.R. § 3.321(b)(1) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2010); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Rating of the same disability or the same manifestation under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  
For purposes of determining whether a Veteran is entitled to 
separate ratings for different residuals of an injury, such that 
separate ratings do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other two conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 
(2010).  

Additionally, when it is not possible to separate the effects of 
service-connected and nonservice-connected disabilities, such 
effects should be attributed to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).

Effective October 23, 2008, VA amended the Schedule for Rating 
Disabilities by revising that portion of the schedule that 
addresses the skin.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2010); 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Those 
amendments apply to applications received by VA on or after 
October 23, 2008, or where the Veteran expressly requests 
consideration under the new criteria.  In this case, the 
Veteran's application for an increased rating was received at the 
RO in July 2009.  Therefore, the revised criteria are applicable 
to this claim.  

Throughout the pendency of this appeal, the Veteran's 
appendectomy scar has been rated under Diagnostic Code 7804, 
which pertains to unstable or painful scars.  Other potentially 
applicable diagnostic codes include Diagnostic Codes 7801 (burn 
scars or scars due to other causes, not of the head, face, or 
neck, that are deep and nonlinear), 7802 (burn scars or scars due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear), and 7805 (other scars, rated on 
limitation of function of affected part).  However, the Veteran 
is already in receipt of a 10 percent rating for his appendectomy 
scar, which is the maximum rating contemplated under the revised 
Diagnostic Code 7802.  Accordingly, a higher rating is not 
available under that diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2010).  

Under the revised skin criteria that took effect October 23, 
2008, Diagnostic Code 7804 provides for a 10 percent rating for 
one or two scars that are unstable or painful.  A 20 percent 
rating is warranted for three or four scars that are unstable or 
painful.  A 30 percent rating is warranted for five or more scars 
that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2010).  

An unstable scar is one characterized by frequent loss of 
covering of the overlying skin.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1 (2010).  If one or more scars are both unstable 
and painful, a 10 percent rating is to be added to the rating 
based on the total number of unstable or painful scars.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2010).  Scars rated 
under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive 
a rating under Diagnostic Code 7804 when applicable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note 3 (2010).  

Effective October 23, 2008, Diagnostic Code 7803 was removed from 
the rating schedule and the criteria previously found under that 
code were incorporated into the revised Diagnostic Code 7804.  38 
C.F.R. § 4.118 (2010).

Under the revised version of Diagnostic Code 7801, a 10 percent 
rating is warranted for one or more burn scars, or scars due to 
other causes, not of the head, face, or neck, which are deep and 
nonlinear and cover a total area or areas of at least 6 square 
inches (39 square centimeters) but less than 12 square inches (77 
square centimeters).  A 20 percent rating is warranted if the 
area or areas is at least 12 square inches (77 square 
centimeters) but less than 72 square inches (456 square 
centimeters).  A 30 percent rating is warranted if the area or 
areas is at least 72 square inches (465 square centimeters) but 
less than 144 square inches (929 square centimeters).  A 40 
percent rating is assigned if the area or areas equals or exceeds 
144 square inches (929 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2010).

A deep scar is one associated with underlying soft tissue damage.  
C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2010).  If multiple 
qualifying scars are present, or if a single qualifying scar 
affects more than one extremity, or a single qualifying scar 
affects one or more extremities and either the anterior portion 
or posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, a separate rating is warranted 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity.  Separate ratings 
are also warranted based on the total area of the qualifying 
scars that affect the anterior portion of the trunk, and the 
total area of the qualifying scars that affect the posterior 
portion of the trunk, respectively.  The midaxillary line on each 
side separates the anterior and posterior portions of the trunk.  
The separate ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25.  Qualifying scars are scars that are nonlinear, deep, and 
are not located on the head, face, or neck.  C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2 (2010).

The disabling effects of other scars (including linear scars), 
which are not contemplated in a rating under Diagnostic Codes 
7801, 7802, and 7804, are to be rated using an appropriate 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

The Veteran's VA medical records dated from July 2008, one year 
prior to his claim for an increased rating, to September 2009 
show treatment for multiple nonservice connected disabilities.  
However, those records are negative for any complaints or 
clinical findings of skin problems or other complications related 
to his appendectomy scar.  

At a September 2009 VA examination, the Veteran reported a 
history of chronic, intermittent pain in his lower abdomen.  He 
stated that his pain had persisted since 1953 and that he 
believed it was related to the in-service appendectomy he had 
received at that time.  Additionally, the Veteran indicated that 
his abdominal pain was exacerbated by heavy lifting and bending.  
He further stated that he treated his symptoms with Tylenol and 
"pain vanishing cream."

On clinical examination, the Veteran was found to have a well-
healed abdominal scar measuring three inches in length and one-
quarter inch in width.  The scar was noted to be nonlinear in 
nature and to encompass a total area of less than six square 
inches of hyperpigmentation.  There were no findings of skin 
depression or elevation, inflammation, edema, keloid formation, 
adherence to the underlying tissue, soft tissue damage, 
underlying tissue loss, induration, inflexibility or instability 
associated with the scar.  Nor were there any findings of pain on 
palpation, limitation of motion, or other loss of function.  The 
VA examiner expressly noted that the Veteran's appendectomy scar 
had no significant impact on his occupational functioning or on 
his ability to perform daily living activities.  The VA examiner 
acknowledged that, while the Veteran was currently unemployed, he 
had retired from his job at a chemical plant due to age-related 
factors.  Additionally, that examiner noted the Veteran's 
complaints of pain "deep down" in his abdomen, but indicated 
that was not related to his service-connected scar.  

The record thereafter shows that, while the Veteran has continued 
to seek VA treatment for nonservice-connected disabilities, none 
of his treating providers has related those disabilities to his 
appendectomy scar.  There is no other clinical evidence of record 
pertaining to the Veteran's scar.

After a careful review of the evidence of record, the Board finds 
that the Veteran is not entitled to an increased rating for his 
appendectomy scar.  While he has complained that his scar is 
productive of abdominal pain, the Board considers it significant 
that the September 2009 VA examination report, which is the only 
clinical evidence of record during the appeals period, is 
negative for any findings of pain on palpation or instability 
associated with that service-connected scar.  

Symptoms of pain and instability are expressly contemplated in 
the 10 percent rating currently assigned for the Veteran's 
appendectomy scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2010).  To qualify for a rating of 20 percent, he would need to 
demonstrate that his service-connected disability consisted of 
three or four painful or unstable scars.  That has neither been 
contended nor shown.  Accordingly, the Board finds that a rating 
in excess of 10 percent is not warranted under Diagnostic Code 
7804.   

Nor is a higher rating warranted under Diagnostic Code 7801.  The 
September 2009 VA examination report shows that, while the 
Veteran's appendectomy scar is nonlinear, it is not productive of 
underlying soft tissue damage and, thus, does not constitute a 
deep scar.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 
(2010).  Accordingly, it is not a qualifying scar under that 
rating code.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2010).  Even if it were, however, the Veteran's scar encompasses 
a total area of less than six square inches, which is smaller 
than the dimensions contemplated by a 10 percent rating under the 
provisions of Diagnostic Code 7801, as in effect since October 
23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Thus, 
those provisions cannot serve as the basis for a higher rating in 
this case.   

Additionally, the Board finds that the Veteran's appendectomy 
scar does not result in any other disabling effects that would 
warrant a higher rating under the revised version of Diagnostic 
Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  The 
Board acknowledges that the Veteran has complained that his scar 
is productive of pain, which interferes with his ability to lift 
objects and bend.  However, the Veteran's 10 percent rating under 
Diagnostic Code 7804 encompasses any pain and instability 
associated with his scar.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2010).  Thus, to assign a separate disability rating based 
on those same symptoms would amount to impermissible pyramiding.  
38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Moreover, notwithstanding the Veteran's subjective complaints of 
functional impairment associated with his scar, the Board notes 
that the September 2009 VA examiner expressly determined that 
this service-connected disability was not productive of 
limitation of motion or other limitation of function.  Nor was it 
found to interfere with the Veteran's ability to work or perform 
daily living activities.  

Furthermore, while the Veteran is currently receiving treatment 
for multiple nonservice connected disabilities, he has not 
alleged, and the evidence of record does not otherwise show, that 
any of his conditions are productive of symptoms that overlap 
with the manifestations of his appendectomy scar.  Thus, the 
Board need not attribute any disabling effects arising from the 
Veteran's nonservice-connected disabilities to his service-
connected scar.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Accordingly, the Board finds that the overall evidence does not 
show any disabling effects associated with scar that would 
warrant additional compensation under Diagnostic Code 7805.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted for the Veteran's appendectomy scar.  
The Board has considered whether to assign a higher rating for 
any period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  However, the weight of the credible evidence 
demonstrates that a rating in excess of 10 percent has not been 
warranted throughout the relevant appeals period.  As the 
preponderance of the evidence is against the claim for an 
increased rating, that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran is currently unemployed 
and has alleged that the pain associated with his appendectomy 
scar limits his ability to lift objects and bend.  However, the 
report of his September 2009 VA examination indicates that his 
retirement was due to age and that his service-connected 
appendectomy scar does not result in limitation of motion or 
other functional impairment.  Nor does the competent evidence of 
record otherwise show that the Veteran's service-connected scar 
results in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  

In this case, the competent evidence of record does not show 
frequent, or any, hospitalizations due to the Veteran's 
appendectomy scar.  Nor does that evidence indicate that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Accordingly, the Board finds that any degree of impairment 
associated with the Veteran's service-connected appendectomy scar 
is already contemplated by the applicable schedular criteria.   
Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is 
recognition that industrial capabilities are impaired).  In light 
of the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in August 2009 and a rating 
decision in October 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the July 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, he has been afforded a VA medical examination in 
relation to his claim.  The Veteran has also been provided with 
the opportunity to present testimony at a Board hearing, but has 
voluntarily declined to do so.  Accordingly, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for an appendectomy scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


